DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-7, 10-13, 15-16, 18-19 are currently pending and examined on the merits. 
Claims 3, 18-19 are currently amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-13, 15-16, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 appears to be directed to a method of producing a unilocular adipocyte. However, the claim is silent as to actually producing an adipocyte. Thus it is not clear if the method is actually directed to a method of producing an adipocyte, or is merely directed to a method of culturing. For examination purposes claim 1 is interpreted as “A method for producing a unilocular adipocyte comprising: culturing a mesenchymal cell having differentiation potential in a liquid medium, wherein the liquid medium comprises a polymer compound having an anionic functional group that binds via a divalent cation, and wherein the mesenchymal cell having differentiation potential is cultured in suspension such that it differentiates into a unilocular adipocyte.
Claim 19 contains the limitations “not allowing suspending of the mesenchymal cells” and “that maintain the floating state”. It is unclear how cells could both be prohibited from being suspended and float. 	
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Enablement
Claims 1-7, 10-13, 15-16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The specification does not reasonably provide enablement for inducing any mesenchymal cell with differentiation potential, such as terminally differentiated fibroblasts, into unilocular adipocytes. The specification contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a scope of enablement rejection. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass a method of differentiating a mesenchymal cell with differentiation potential into adipocytes. The instant claims do not require any particular cell types, or any specific indication of differentiation potential. Nor do 
(B) The invention is in the field of differentiation of mesenchymal cells into adipocytes.
(C)-(E) With respect to the state of the prior art, and predictability of the art, differentiation of mesenchymal cells into adipocytes is a somewhat predictable art. As disclosed in Bhasin (US Patent No. 9,422,522), terminally differentiated mesenchymal cells, such as fibroblasts (as per claim 2 of the present application) may be differentiated into adipocytes (col 40 ln 21- col 41 ln 53). However, in order to differentiate into adipocytes, the fibroblasts must first be de-differentiated. Fibroblasts which are not de-differentiated prior to adipogenic differentiation methods do not form adipocytes (col 40 ln 21- col 41 ln 53). Additionally, to differentiate into adipocytes, the de-differentiated cells are cultured in an adipogenic culture media containing insulin, IBMX, indomethacin, and dexamethasone (col 40 ln 63-col 41 ln 3). 
(F)-(G) The applicants have provided working examples directed to differentiating precursor adipocytes and mesenchymal stem cells (MSCs). The applicants have not provided working examples for any other type of mesenchymal cell. Applicants have also provided working examples for inducing differentiation into adipocytes using a combination of suspension culture and differentiation media. Applicants have not provided any working examples for successfully inducing differentiation via suspension culture alone. 
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the breadth of the claims, the state of the prior art and its lack of predictability, and the limited amount of guidance in the form of varied working examples in the specification.
th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1-7, 10-13, 15-16, 18-19, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1-7, 10-13, 15-16, 18-19 would not be enabled by the written disclosure for differentiating mesenchymal cells into adipocytes. Therefore, claims 1-7, 10-13, 15-16, 18-19 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to use the invention commensurate with the present claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-11, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al (PCT Publication No. WO 2007/004469, cited on IDS dated 8/7/20, hereinafter Matsuyama) in view of Nishino et al (US Publication No. 2014/0106348, cited on IDS dated 8/7/20, hereinafter Nishino).
Matsuyama discloses methods of differentiating preadipocytes into mature adipocytes (Abstract). The preadipocytes are cultured in suspension, such as on a low-adhesion culture dish, or hanging drop (para 13). The cells are preferably cultured in a culture media known for differentiation of preadipocytes, such as a basal media containing fetal calf serum (FCS), insulin, dexamethasone, 3-isobutyl-1-methylxantine (IBMX), and a PPAR-γ agonist (para 11). 
Matsuyama does not disclose that the media contains a polymer compound. 
Nishino discloses culture media for use in suspension cultures (Abstract). The culture media is composed of a basal media in combination with a component capable of maintaining cells or tissues in suspension (para 99-101). The component may be a polymer having an anionic functional group, such as gellan gum, deacylated gellan gum (DAG), diutan gum or xanthan gum (para 106-109, 113-114). In a preferred embodiment, DAG is present at a weight percent of 0.0005-0.02% (w/v) in combination with another polysaccharide, such as xanthan gum at a weight percent of 0.1-0.4% (w/v) or diutan gum at a weight percent of 0.05-0.1%(w/v) (para 119-121). Nishino explains that the disclosed media advantageously have a low viscosity that allows for easy handling while maintaining cells within a suspension culture (para 127, 131, 143). Nishino also explains that the disclosed culture media may be 
As both Matsuyama and Nishino are directed to methods of culturing cells in suspension, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the media of Nishino in Matsuyama, as Nishino explains that the disclosed media allows for easy handling while successfully maintaining cells in suspension. 
The combination is silent as to positive expression of UCP-1 by the resultant adipocytes. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the adipocytes of the prior art differ, and if so to what extent, from applicant’s adipocytes. The prior art discloses adipocytes which are similar to applicant’s adipocytes for these reasons: the combination discloses culturing mesenchymal cells with differentiation potential in suspension in a media containing DAG and either xanthan gum or diutan gum, insulin, dexamethasone, IBMX, and a PPAR-γ agonist. It appears that the method of the combination is either identical or substantially the same as the claimed method, such that the resultant adipocytes would necessarily express UCP-1. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the adipocytes are either identical or sufficiently similar to the claimed adipocytes that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the adipocytes of the cited prior art does not possess a critical characteristic that is possessed by the claimed adipocytes would advance prosecution and might permit allowance of claims to applicant’s method. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama in view of Nishino as applied to claims 1-7, 10-11, 13, 15-16, and 18 above, and in further view of Wang et al (Characterization and evaluation of the differentiation ability of human adipose-derived stem cells growing in scaffold-free suspension culture. Cytotherapy, Vol. 16 (2014) pages 485-495., cited on IDS dated 8/7/20, hereinafter Wang).
The combination does not disclose that the culture media further contains a cyclooxygenase inhibitor. 
Wang discloses methods and culture media for the culture of human adipose derived stem cells (i.e., preadipocytes) in suspension culture (Abstract). Wang discloses that a culture media containing IBMX, dexamethasone, insulin, and indomethacin is known for differentiating stem cells into adipocytes (Osteogenic, chondrogenic, and adipogenic differentiation). As each of the references are directed to methods of suspension culture, and both Matsuyama and Wang are both directed to methods of differentiating cells into adipocytes, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that the adipogenic media of Wang could be substituted for the media of Matsuyama as a simple substitution of one known adipogenic media for another, with the predictable result that adipocytes would be produced. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632